On July 31, 1995, this court suspended respondent, Jeffrey Carl Keith, Attorney Registration No. 0007885, in accordance with Gov.Bar R. V(5)(A)(3), in Supreme Court case No. 95-1301, In re Jeffrey Keith. On November 24, 1998, this court, pursuant to Gov.Bar R. V(11)(F), suspended respondent from the practice of law in Ohio for the duration of his Florida disbarment. Disciplinary Counsel v. Keith (1998), 84 Ohio St.3d 1216, 703 N.E.2d 317. This court further ordered that respondent would not be reinstated to the practice of law in Ohio until such time as he is reinstated to the practice of law in Florida. On December 3, 1998, relator, Disciplinary Counsel, filed a motion for reconsideration requesting this court to dismiss its November 24, 1998 reciprocal disciplinary order. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and hereby is, granted, and that this court’s November 24, 1998 suspension in Supreme Court case No. 98-1934, Disciplinary Counsel v. Jeffrey Carl Keith, be, and hereby is, dismissed. It is further ordered by the court, sua sponte, that the suspension in case No. 95-1301, In re Jeffrey Keith, remain in full force and effect until further order of the court.